Order modified by directing that the plaintiff, Irving Silverman, be made a party to the trial of the issue as to the validity of the contract in question. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.; Breitel, J., dissents and votes to modify the order appealed from to the extent of requiring the issue as to the validity of the execution of the contract between the corporation and Irving Silverman to be framed, and to be tried together with the issues already framed in the order of Special Term as to the validity of the execution of the same contract between the corporation and Shirley Silverman; such series of issue as framed may or may not be identical, as may be provided for in the order to be settled herein. Settle order on notice.